DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 2, 4, 5, 13, 14, 17, 18, 23, 24, 27, and dependents is/are objected to because of the following informalities:  
Regarding Claims 1, 13, and 23, Applicant recites claim limitations which have minor grammatical errors such as “wherein the needle hub comprising a plurality of needles disposed on the platform…”; “wherein the plurality of needles closely spaced…” Appropriate correction is required.
Regarding Claims 2, 14, and 24, Applicant recites “removable attached”.
Regarding Claims 4, 5, 17, 18, and 27, Applicant recites “wherein each of the plurality of needles comprising”.
Applicant is requested to further review the claims carefully for any additional grammatical errors which Examiner may not have recognized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 13, and 23, Applicant recites the limitation “closely spaced”. However, such terminology is entirely relative and has not been suitably defined by the instant detailed disclosure to clearly establish the metes and bounds of what is and is not “closely” spaced. Par. 54 appears to be the only section of the specification which defines spacing (by defining spacing of the grooves which retain the needles) and indicates that “[t]he grooves 702 may be 0.0625 inch[es] apart, in one embodiment… In another embodiment of then present invention, a distance between the grooves 702 may be in a range of 0.055 inches to 0.075 inches. The needles may be closely spaced to insure that the target area is properly infiltrated for best results.” It is unclear if “closely spaced” should be read so as to be exclusive to this range of 0.055 inches to 0.075 inches or merely inclusive of this range such that wider margins of spacing can be defined by “closely spaced”.
	Regarding Claims 1, 13, and 23, Applicant recites the limitation “which are inserted into the predetermined site…” This limitation should read “which are configured to be inserted into the predetermined site” as the claim limitation describes a function of 
	Regarding Claims 10 and 13, Applicant makes reference to a “linear pattern”. However, based on the instant specification the metes and bounds of such a “linear pattern” cannot be immediately ascertained. The specification never purports to explicitly show a “linear pattern” and either recites the “linear pattern” in a conclusory fashion (see e.g. Par. 43) or recites it using the “and/or” conjunction linked with grid array sequences (e.g. a 4x4 grid or a 2x8 grid – see Par. 49). It is unclear to what extent a “linear pattern” is or is not distinctive from a grid pattern. For the sake of prosecution a “linear pattern” will be understood to describe an array wherein the plurality of needles are distributed in either a single straight line OR a plurality of rows of straight lines such that a “linear pattern” can be a 1x2 row, a 1x3 row, a 2x2 grid, a 3x3 grid…etc. 
	Regarding Claim 30, Applicant recites “wherein the therapeutic formulation is delivered…” should read “wherein the therapeutic formulation is configured to be delivered…” – recitation of specific method steps within a device claim being improper – see MPEP 2173.05(p)(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-10, 12, 13, 15, 17-20, 22, 23 25, 27, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0264043 (“Pettine”).
Regarding Claim 1, Pettine discloses a medical device (see generally Fig. 400 wherein the specification when considered as a whole elucidates the various explicitly envisaged variations to the illustrated apparatus) for intracellular delivery (see Par. 7, 66, 67, 79 – RE: 30 gauge needles provided in a “micro needling” matrix thereby rendering the device clearly suitably for intracellular delivery within the confines of the instant disclosure) of a therapeutic formulation to a predetermined site within a patient, the medical device comprising:
	A needle hub assembly (e.g. 450, 460, 470 – see also Fig. 5A, 5B) such that the needle hub assembly is attached (via 450) to a distal end (440) of a syringe (420), the needle hub assembly comprising:
	A hollow body (450);
	A platform (e.g. 462 or 463); and
	A needle hub (i.e. the junction between 462, 463 and needles 470, 461, 464), wherein the hub comprises a plurality of needles (470, 461, 464) disposed on the platform arranged in a predefined needle array (see e.g. Fig. 5A or Fig. 5B), wherein the plurality of needles are closely spaced (see Fig. 5A and 5B) and are configured to 
	Regarding Claim 3, Pettine discloses the syringe is a 3 ml disposable syringe (Par. 67).
	Regarding Claim 4, Pettine discloses a configuration wherein each of the plurality of needles comprises an outlet at a proximal end of the needle to receive the therapeutic formulation from a barrel (i.e. the needles receive medicament (430) from the barrel of the syringe and therefore necessarily define a flow path comprising an “outlet” at a proximal end defined by the union of the manifold and the needles to affect delivery).
	Regarding Claim 5, Pettine discloses each of the plurality of needles comprising an opening at a distal end of the needle to deliver the therapeutic formulation into a skin of the patient (Par. 79, 80, 81).
	Regarding Claim 6, Pettine discloses each of the plurality of needles comprising an opening at a distal end of the needle to deliver the therapeutic formulation into a scalp of the patient (Par. 79, 80, 81).
	Regarding Claim 7, Pettine discloses a shape of the needle hub assembly comprises one of a square, a circle (see Fig. 5A), and a rectangle (Fig. 5B).
	Regarding Claim 8, Pettine discloses the platform of the needle hub assembly is flat (see Figs. 5).


    PNG
    media_image1.png
    253
    256
    media_image1.png
    Greyscale

	Regarding Claim 10, Pettine discloses the plurality of needles are arranged in a linear pattern sequence (see Fig. 5B the pattern comprising a linearly arranged 5x10 array/matrix).
	Regarding Claim 12, Pettine discloses a lock (RE: the “luer lock” 440, 450 – Par. 78) to assemble the syringe and the needle hub assembly.
	Regarding Claim 13, Pettine discloses a medical device (see generally Fig. 400 wherein the specification when considered as a whole elucidates the various explicitly envisaged variations to the illustrated apparatus) for intracellular delivery (see Par. 7, 66, 67, 79 – RE: 30 gauge needles provided in a “micro needling” matrix thereby rendering the device clearly suitably for intracellular delivery within the confines of the 
	A needle hub assembly (e.g. 450, 460, 470 – see also Fig. 5A, 5B) such that the needle hub assembly is attached (via 450) to a distal end (440) of a syringe (420), the needle hub assembly comprising:
	A hollow body (450);
	A platform (e.g. 462 or 463); and
	A needle hub (i.e. the junction between 462, 463 and needles 470, 461, 464), wherein the hub comprises a plurality of needles (470, 461, 464) disposed on the platform arranged in a predefined needle array (see e.g. Fig. 5A or Fig. 5B), wherein the plurality of needles are closely spaced (see Fig. 5A and 5B) and are configured to be inserted into the predetermined site within the patient for delivering the therapeutic formulation (Abstract).
Pettine discloses the plurality of needles are arranged in a linear pattern sequence (see Fig. 5B the pattern comprising a linearly arranged 5x10 array/matrix).
Regarding Claim 15, Pettine discloses the syringe is a 3 ml disposable syringe (Par. 67).
	Regarding Claim 17, Pettine discloses a configuration wherein each of the plurality of needles comprises an outlet at a proximal end of the needle to receive the therapeutic formulation from a barrel (i.e. the needles receive medicament (430) from 
	Regarding Claim 18, Pettine discloses each of the plurality of needles comprising an opening at a distal end of the needle to deliver the therapeutic formulation into a skin of the patient (Par. 79, 80, 81).
	Regarding Claims 19-20, Examiner notes the open transitional “comprising” as it is recited in parent Claim 13 pertaining to the “plurality of needles”. In the instant case Pettine illustrates (Fig. 5B) a 4x4 needle array OR a 2x8 needle array which are ALSO accompanied by additional needles outside that array – such a consideration being permissible by the phrase “the needle hub comprising a plurality of needles” – whereby said “plurality of needles” cannot be considered exhaustive pursuant to the open transitional “comprising” (see especially Par. 34 of Applicant’s detailed disclosure which defines “a” and “comprising” thereby indicating that the “a plurality of needles” which the device “comprises” cannot be considered exhaustive).
Regarding Claim 22, Pettine discloses a lock (RE: the “luer lock” 440, 450 – Par. 78) to assemble the syringe and the needle hub assembly.
Regarding Claim 23, Pettine discloses a medical device (see generally Fig. 400 wherein the specification when considered as a whole elucidates the various explicitly envisaged variations to the illustrated apparatus) for intracellular delivery (see Par. 7, 66, 67, 79 – RE: 30 gauge needles provided in a “micro needling” matrix thereby 
	A needle hub assembly (e.g. 450, 460, 470 – see also Fig. 5A, 5B) such that the needle hub assembly is attached (via 450) to a distal end (440) of a syringe (420), the needle hub assembly comprising:
	A hollow body (450);
	A platform (e.g. 462 or 463); and
	A needle hub (i.e. the junction between 462, 463 and needles 470, 461, 464), wherein the hub comprises a plurality of needles (470, 461, 464) disposed on the platform arranged in a predefined needle array (see e.g. Fig. 5A or Fig. 5B), wherein the plurality of needles are closely spaced (see Fig. 5A and 5B) and are configured to be inserted into the predetermined site within the patient for delivering the therapeutic formulation (Abstract).
Pettine discloses the plurality of needles are arranged in a concentric circular pattern sequence (see Fig. 5A – see annotated below showing two concentric circles).

    PNG
    media_image1.png
    253
    256
    media_image1.png
    Greyscale

Regarding Claim 25, Pettine discloses the syringe is a 3 ml disposable syringe (Par. 67).
	Regarding Claim 27, Pettine discloses a configuration wherein each of the plurality of needles comprises an outlet at a proximal end of the needle to receive the therapeutic formulation from a barrel (i.e. the needles receive medicament (430) from the barrel of the syringe and therefore necessarily define a flow path comprising an “outlet” at a proximal end defined by the union of the manifold and the needles to affect delivery).
Regarding Claim 29, Pettine discloses a lock (RE: the “luer lock” 440, 450 – Par. 78) to assemble the syringe and the needle hub assembly.
Regarding Claim 30, Pettine discloses wherein the therapeutic formulation is configured to be delivered into a skin infusing an epidermis, or dermis of the patient (Par. 63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(S) 2, 11, 14, 16, 21, 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0264043 (“Pettine”).
Regarding Claims 2, 14, and 24, Pettine discloses the invention substantially as claimed except that the device comprises a “needle cap removeably attached to the needle hub assembly in order to seal the needle hub assembly”. However, in other, related embodiments (see Fig. 3, Par. 73) Pettine recites a “sterility cap” for the injection device, such sterility caps being notoriously well-known, commonplace and standard in the art. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide comprising a needle cap removeable attached to the needle hub assembly in order to seal the needle hub assembly of the injector 
	Regarding Claims 11, 21, and 28, Pettine discloses the plurality of needles can be 30 gauge (Par. 67, 69, 79…etc.) Pettine fails to explicitly disclose the needles should be 0.75 inches in length with Pettine discloses “needle length may be changed… the needle can be changed to a longer one for subcutaneous injection…” (Par. 69) and that the matrix of needles “may be of various length” (Par. 79). However, Pettine fails to disclose 0.75” (19.05mm) as one of the explicitly identified lengths. However, given Pettine’s explicit disclosure to adjusting the length of the needles and particularly making the needles “longer” to allow for different tissues to be reached, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needle lengths to be 0.75” in the device of Pettine, in order to allow the needles to penetrate to deeper tissue levels and be useful in patient’s having different epidermal, dermal, and hypodermal tissue thicknesses (it being well understood and accepted that physiological dimensions vary between patients dependent upon age, gender, and any underlying medical conditions (e.g. hyperkeratosis) and that skin thickness varies dependent upon the particular injection site (e.g. scalp versus palms/soles of the feet). It has been found that routine optimization of a result effective variable (in case needle length as it pertains to injection site depth) requires only routine and customary skill in the art and that mere scaling of a prior invention cannot sustain patentability, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), Smith v. Nichols, 88 U.S. 112, 118-19 (1874), and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
	Regarding Claim 16 and 26, Pettine discloses the invention substantially as claimed except for explicitly disclosing the dimensions of the platform. However, given the fact that the syringe size of Pettine (e.g. 3cc to 5cc) is similarly scaled to Applicant’s disclosed syringe and the needle gauge diameters (e.g. 30 gauge) are also similarly scaled to Applicant’s disclose array, it must be understood that the diameter/length of the platform of Pettine is to the same general dimensions as that disclosed (and claimed) by Applicant. In the instant case it is not found that the specific shape or specific area of the instantly disclosed platform imparts any particular benefit and that the instant claimed platform shapes and sizes are therefore nothing more than an obvious design choice of scaling a needle array (having 30 gauge needles) to be of an appropriate size to operate in conjunction with a 3cc syringe. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to alter the shape/size of the platform of Pettine to any of a variety of useful sizes including square shapes having platform lengths of 0.5 inches and circular shapes having platforms of 0.5 inches in diameter, since it has been held that mere changes in shape/scaling of an invention cannot sustain patentability inasmuch as the specifically arrived upon shape has not been demonstrated to impart any criticality or comprise anything more than a natural extension of the generally disclosed configurations known to the prior art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/30/2021